DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2011/0313651) hereinafter known as Hyde, and further in view of Brown et al. (US 2017/0350754) hereinafter known as Brown.
With regards to claim 1, 8 and 15, Hyde discloses methods, systems and components enable detection and/or monitoring and/or control of (Abstract).  Hyde further discloses a non-transitory computer-readable storage medium having stored therein instructions [0082] that, when executed by a processor of a mobile device [0266], cause the mobile device to perform a method for processing information, comprising:
a processor [0266]; and 
a memory for storing instructions [0350],
wherein the processor is configured to execute the instructions [0226] to:
obtaining intensities of electromagnetic radiation of locations which a mobile device passes during movement of the mobile device ([0262]; Fig. 49); 
creating a distribution map of electromagnetic radiation according to the intensities of electromagnetic radiation [0264], the distribution map of electromagnetic radiation being configured to reflect an electromagnetic radiation distribution of a route which the mobile device passes [0264][0265].
Hyde teaches that the remote EMR data mapping system 1925 is configured with a processor 1929 to maintain and process real-time exposure data for accessibility to target persons and/or designated third parties via wireless transmitter 1928. Data records that are incorporated in the system are one or  remedial actions 1926 and user thresholds 1927 based on applicable government or safety or health standards. The reference further teaches that data records may also be provided in order to enhance EMR exposure protection for one or more target persons [0268].
Hyde does not specifically disclose generating a protective measure against the electromagnetic radiation according to the distribution map of electromagnetic radiation.
Brown discloses ultraviolet radiation detection, and more particularly to sunscreen effectiveness monitoring [0001]. Brown teaches of a sunscreen monitor program 112 that may be combined with data from one or more other users of a sunscreen monitor device 104 ([0014] teaches that the monitor device is a wearable computing device) to create a map of current UV radiation conditions in a geographic area around the user [0032]. Brown further discloses “If sunscreen monitor program 112 determines the amount of UV radiation 
that UV monitoring sensor 108 receives is not below an alert threshold ("no" branch, decision block 312), then the program transmits an alert message (step 314).” The alert message may state “Move to shade or apply more sunscreen as soon as possible!" [0031].  The message is telling the user to perform a protective measure against the UV radiation.

 
With regards to claim 2, 9 and 16, Hyde, in view of Brown, discloses the method according to claim 1, 8 and 15, wherein obtaining intensities of electromagnetic radiation of locations which a mobile device passes during movement of the mobile device ([0264]; “…real-time EMR data obtained from an onboard sensor 1880 carried by the target person 1860 during travel along the possible travel routes 1868, 1875.”), comprises:
recording, by an electromagnetic radiation measurement device, the intensities of electromagnetic radiation of the locations which the mobile device passes during the movement of the mobile device, the electromagnetic radiation measurement device being provided on the mobile device [0264][0293].

With regards to claim 3, 10 and 17, Hyde, in view of Brown, discloses the method according to claim 1, 8 and 15, wherein creating a distribution map of electromagnetic radiation according to the intensities of electromagnetic radiation, comprises:
generating a representation of the route which the mobile device passes (Hyde; [0290]; display or printout); and
recording corresponding intensities of electromagnetic radiation on the representation of the route (Hyde; [0289][0290]).

With regards to claim 4, 11 and 18, Hyde, in view of Brown, discloses the method according to claim 1, 8 and 15, wherein the protective measure against the electromagnetic radiation comprises at least one of:
recommending to act during a first time period if an intensity of electromagnetic radiation in the first time period is less than a first preset value (Brown; [0030])(Hyde; [0284]);
recommending to act within a first region if an intensity of electromagnetic radiation within the first region is less than a second preset value ([0275][0276] teaches of using cumulative threshold levels associated with the target person along a possible travel route. See also [0092] It would have been obvious to one of ordinary skill within the art to establish multiple preset values (thresholds) to relate to potential radiation levels along a route that a target person may travel. The motivation is to warn the person of potentially high radiation levels along a route and to alert the said person to take proper protection measures.) ; or
conducting protection with a radiation protection material if an intensity of electromagnetic radiation is greater than a third preset value ([0092][0275][0276]; see the rejection of claim 1),
wherein the third preset value is greater than or equal to a smaller one of the first preset value and the second preset value value ([0275][0276] teaches of using cumulative threshold levels associated with the target person along a possible travel route. See also [0092]. It would have been obvious to one of ordinary skill within the art to establish multiple preset values (thresholds) to relate to potential radiation levels along a route that a target person may travel. The motivation is to warn the person of potentially high radiation levels along a route and to alert the person to apply proper protection measures.).

With regards to claim 5, 12 and 19, Hyde, in view of Brown, discloses the method according to claim 1, 11 and 18, wherein the radiation protection (Brown; [0031]; application of sunscreen)

With regards to claim 6, 13 and 20, Hyde, in view of Brown, discloses the method according to claim 1, 8 and 15, wherein, after generating a protective measure against the electromagnetic radiation according to the distribution map of electromagnetic radiation, the method further comprises:
notifying a user on the route of the protective measure against the electromagnetic radiation. (see the rejection of claim 1)

With regards to claim 7 and 14, Hyde, in view of Brown, discloses the method according to claim 1 and 8, wherein the mobile device is a smart phone and a wearable device (Hyde; [0256][0264]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Valentino et al. (US 2013/0320212)
Okuda et al. (US 2007/0276540)

Reiner (US 2017/0199979)
Best et al. (US 2011/0275356)
Craig et al. (US 7,545,269)
Amarasekara et al. (US 2017/0110016)
Lian et al. (US 2016/0305819)
Krishnareddy et al. (US 10,422,886)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUGH MAUPIN/Primary Examiner, Art Unit 2884